Citation Nr: 0300495	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for 
cervical disk disease and entitlement to an initial 
evaluation in excess of 20 percent for degenerative disk 
disease of the lumbar spine at L1-L4 will be addressed in 
a later decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, granted entitlement to service connection for 
PTSD, assigned a 50 percent rating effective from February 
22, 1999, and denied service connection for right knee and 
left leg disorders.  

(The Board is undertaking additional development on the 
issues of entitlement to service connection for cervical 
disk disease and entitlement to an initial evaluation in 
excess of 20 percent for degenerative disk disease of the 
lumbar spine at L1-L4  pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  See 38 C.F.R. § 20.903 (2002).  
After giving notice and reviewing the appellant's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.)


FINDINGS OF FACT

1.  Medical evidence demonstrates the veteran's present 
internal derangement of the right knee is due to his 
service-connected low back disability.

2.  Medical evidence demonstrates the veteran has no 
present left leg disorder.

3.  Medical evidence demonstrates the veteran's service-
connected PTSD is manifested by a total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The veteran has a present right knee disorder which is 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

2.  The veteran has no present left leg disability 
incurred in or aggravated by active service or which is 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

3.  The criteria for a 100 percent disability rating for 
service-connected PTSD effective from the date of claim 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  The VCAA and implementing regulations 
apply in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA 
and implementing regulations are met.  The veteran and his 
representative were notified of the VCAA provisions by 
correspondence dated in November 2002.  In addition, the 
March 2000 rating decision and January 2001 statement of 
the case adequately notified the veteran of the evidence 
necessary to substantiate the matters addressed in this 
decision and of the action to be taken by VA.  In a 
November 2002 statement the veteran noted he had no 
further evidence or argument to present.  As the veteran 
has been kept apprised of what he must show to prevail in 
these claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent a VA compensation 
examination pertinent to these claims in December 1999, 
January 2000, and February 2000.  Medical evidence 
sufficient for an adequate determination of the matters 
addressed in this decision has been obtained.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Thus, the Board finds VA has met the notice and duty to 
assist provisions contained in the new law.  In light of 
the notice and development action provided in this case 
and the favorable decision that follows, the Board also 
finds it is not prejudicial to the veteran to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Service Connection Claims

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2002).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of 
manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or 
when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim for 
service connection may still be granted if the condition 
is observed during service or any applicable presumptive 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 
Vet. App. 488 (1997).

The Court has also held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Federal Circuit 
Court has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102 (2002).

I.  Right Knee Disorder

Service medical records show the veteran was treated for 
recurrent low back pain in November 1968 after his truck 
hit a land mine.  In March 2000 the RO granted entitlement 
to service connection for degenerative disk disease of the 
lumbar spine at L1-L4.  A December 1999 VA examination 
report noted there was no evidence of pain, weakness, lack 
or endurance, fatigue, or incoordination to the lower 
extremities.  At his VA examination in January 2000 the 
veteran complained of intermittent pain to the posterior 
right knee for approximately one year.  X-ray examination 
of the right knee was within normal limits.  The diagnoses 
included internal derangement of the right knee of 
uncertain etiology.  The examiner, however, commented that 
it was more than likely that the veteran's extensive 
severe back problems had contributed to his knee pain.  It 
was noted that it was not clear that he had any 
significant right knee disability but that he limped on 
the right side which likely demonstrated an over-use type 
problem or early arthritis.

Based upon the evidence of record, the Board finds the 
veteran's present internal derangement of the right knee 
is proximately due to his service-connected low back 
disability.  A January 2000 VA medical examiner found it 
was more than likely that the veteran's severe back 
problems had contributed to his knee pain which was likely 
an over-use type problem or early arthritis.  There is no 
contrary medical opinion of record.  Therefore, the Board 
finds that the evidence supports the veteran's claim.  
Accordingly, entitlement to service connection for 
internal derangement of the right knee is warranted.

II.  Left Leg Disorder

Service medical records are negative for diagnosis or 
treatment for any left leg disorders.  Records show the 
veteran incurred a low back disorder during active service 
and service connection has been established for 
degenerative disk disease of the lumbar spine.  A December 
1999 VA examination noted there was no evidence of pain, 
weakness, lack or endurance, fatigue, or incoordination to 
the lower extremities.  At his VA examination in January 
2000 the veteran complained of tightness to the posterior 
left knee over the previous 2 weeks.  He also complained 
of left thigh numbness over the past year unrelated to any 
weakness or dysfunction.  The diagnoses included 
radiculopathy to the left lower extremity but no other 
diagnosis related to a left leg disorder.  

Based upon the evidence of record, the Board finds no 
evidence of a present left leg disorder that was incurred 
in or aggravated by active service or that is proximately 
due to a service-connected disability.  The Board notes 
that there is evidence of left lower extremity 
radiculopathy but that this is shown to be a symptom of 
the veteran's service-connected degenerative disk disease 
of the lumbar spine.  VA law prohibits the pyramiding of 
disability ratings.  See 38 C.F.R. § 4.14 (2002).  The 
Board finds there is no evidence of a separate left leg 
disability with distinct symptom manifestations as to 
warrant entitlement to service connection.  

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board finds the preponderance of the evidence is against 
the claim for service connection for a left leg disorder.

Increased Rating Claim

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an 
initial award of service connection based upon the facts 
in each case.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002).  

Consideration of factors wholly outside the rating 
criteria constitute error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  The evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is prohibited.  
38 C.F.R. § 4.14 (2002).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7 (2002).  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 4.3 (2002).

The Rating Schedule provides a 50 percent rating requires 
evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411 (2002).

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Id.  

The November 1996 amendments to the Ratings Schedule also 
indicate that the nomenclature employed in the schedule is 
based on the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-
IV), which includes the GAF scale.  See 38 C.F.R. § 4.130.  
The Court has also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
the DSM-IV).  GAF scores ranging between 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment 
in social, occupational or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

In this case, in February 1999 the veteran submitted his 
application for VA benefits including service connection 
for PTSD.  In an April 1999 statement Dr. C.J.P. a 
clinical psychologist with the Veterans Counseling Center 
noted the veteran was being seen for significant problems 
related to his combat experiences in Vietnam.  It was 
noted his present symptoms included intrusive thoughts and 
dreams, anxiety, anger with emotional outburst and the 
potential for violence, depression, sleep disturbance, 
interpersonal conflicts and estrangement from family, 
avoidance, memory and concentration problems, 
hypervigilance, exaggerated startle response, a decrease 
in usual interests, physiological reactivity to trauma-
related stimuli, and constricted affect.  The examiner 
stated these symptoms appeared to be extremely severe and 
chronic and interfered with his ability to function 
socially, occupationally, and with family.  

In a May 1999 statement the veteran described problems he 
had experienced since his discharge from active service.  
He noted he had difficulty with authority and, in essence, 
working with others.  

A February 2000 VA psychiatric examination report noted 
objective findings of frequent nightmares of Vietnam, 
numerous occasions of awaking in fits of rage, 
uncontrollable anger and erratic behavior, numerous and 
frequent flashbacks, few friends and behavior 
characterized by avoidance and feelings of detachment, 
panic in crowds, and restricted range of affect and 
numbing.  The examiner reported symptoms of PTSD included 
nightmares, recurrent dreams of fire fights in Vietnam, 
intrusive and distressing recollections, efforts to avoid 
thoughts and feelings associated with trauma, demonstrated 
psychogenic amnesia, feelings of detachment from others 
and demonstrated social isolation, documented sleep 
disturbance, extreme emotional lability, irritability, and 
anger outburst that had contributed to work and family 
disturbances, and significant problems with attention and 
concentration span.  The diagnoses included chronic 
depressed PTSD.  A global assessment of functioning (GAF) 
score of 46 for the current and past years was provided.  
It was noted that a GAF score in the 41 to 50 range 
represented serious symptoms or a serious impairment in 
social, occupational, or social functioning.

In an April 2002 statement Dr. J.M.O., Medical Director, 
Behavioral Medicine Service, at the Jerry L. Pettis 
Memorial VA Medical Center noted the veteran was receiving 
treatment for combat-related PTSD.  His GAF score was 
estimated at 40.  It was further noted that the veteran 
was disabled for purposes of viable employment and that 
his prognosis was guarded in that his PTSD was a chronic 
disorder in which treatment served primarily to keep the 
disorder from worsening.

Based upon the evidence of record, the Board finds an 
increased 100 percent disability rating effective from 
February 22, 1999, the date of the veteran's claim is 
warranted.  Medical evidence demonstrates the veteran's 
PTSD is manifested by a total occupational and social 
impairment due to a gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
and grossly inappropriate behavior.  The evidence shows 
the veteran's PTSD has been totally disabling at least 
since the date of his claim.  The veteran's claim is 
granted.


ORDER

Entitlement to service connection for a right knee 
disorder is granted.

Entitlement to service connection for a left leg disorder 
is denied.

Entitlement to an initial evaluation of 100 percent for 
PTSD is granted, subject to the regulations governing the 
payment of monetary awards.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

